Braley, ,J.
The defendant Los Angeles Company made a promissory note payable to the order of H. Goodowsky, which before delivery was indorsed by the defendant Shaffer. The plaintiff, while a holder of the note, was not a holder in due course, but contended that as an assignee he had all the rights of the payee. The answer, however, denied the signature of all parties, and, the plaintiff having offered no evidence that the signature of Goodowsky, the payee, who appeared on the back of the note to be the last indorser, was genuine, he had failed to show title in himself. Whitman v. Fournier, 228 Mass. 93. Levison v. Lavalle, 243 Mass. 47, 49. G. L. c. 231, § 29. Lowell v. Bickford, 201 Mass. 543. The defendants’ motion for a directed verdict should have been granted.

Exceptions sustained.